Citation Nr: 1340782	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-08 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  In April 2010, the RO in Togus, Maine granted service connection for PTSD and assigned a 30 percent rating effective June 23, 2009.  In September 2009, the RO in Columbia, South Carolina denied service connection for prostate cancer.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2012.  A copy of the hearing transcript has been associated with the claims file.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Adenocarcinoma of the prostate, status post external beam radiation therapy, is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for adenocarcinoma of the prostate, status post external beam radiation therapy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

In this case, VA examination reports, VA treatment records, and private treatment records reflect a diagnosis of, and treatment for, adenocarcinoma of the prostate, status post external beam radiation therapy.  Therefore, element (1) has been satisfied.  

In addition, the Veteran's service records indicate that he complained of urinary frequency and urgency in April 1991.  He was also diagnosed with prostatitis in November 2000 secondary to a catheter placement.  There was an additional recurrence of prostatitis subsequent to November 2000.  Therefore, element (2) has also been satisfied.

The pertinent question is whether the Veteran's prostate cancer is etiologically related to his symptoms and diagnoses in service.  A January 2010 VA examiner concluded that prostate cancer was less likely than not related to the Veteran's episodes of prostatitis in service.  However, no further explanation was given for this opinion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, a November 2010 opinion from the Veteran's private urologist noted  a long history of prostatitis, as well as exposure to chemicals and fumes during service.  He stated that the Veteran should be granted "full C&P" for prostate cancer.  A January 2011 opinion from the Veteran's treating physician at the Moncrief Army Community Hospital stated that the Veteran's prostate cancer started when he was being treated for prostatitis during service.  Neither of these opinions is supported by any further explanation.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, no physician has fully explained their reasoning in assessing the etiology of the Veteran's condition.  However, the Board finds that service connection for prostate cancer is warranted, as the opinions regarding etiology in this case hold equal probative value, and therefore the evidence regarding etiology is in a state of equipoise.  Therefore, resolving all reasonable doubts in the Veteran's favor, service connection for prostate cancer is appropriate.



ORDER

Service connection for adenocarcinoma of the prostate, status post external beam radiation therapy, is granted.


REMAND

With respect to the Veteran's claim for higher initial rating for PTSD, further development is warranted.  Specifically, at his August 2012 hearing, he testified that his condition had worsened since his last VA examination, which was in January 2010.  Therefore, he should be afforded a new VA examination to determine the current severity of his PTSD.

As the claim is being remanded, the Veteran's most recent VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the period from March 5, 2012 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available for review by the examiner in conjunction with the examination.

The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational functioning, and assigned a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.

3.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand.  If not, implement corrective procedures.

4.  Finally, readjudicate the claim on appeal.  If it is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


